DISMISS and Opinion Filed July 12, 2021




                                  S  In The
                          Court of Appeals
                   Fifth District of Texas at Dallas
                             No. 05-21-00419-CV

         IN THE BEST INTEREST AND PROTECTION OF T.W.

              On Appeal from the County Court at Law No. 2
                           Hunt County, Texas
                    Trial Court Cause No. M-12100

                       MEMORANDUM OPINION
                 Before Justices Schenck, Reichek, and Carlyle
                          Opinion by Justice Schenck
     The parties have filed a joint motion to voluntarily dismiss the appeal. See

TEX. R. APP. P. 42.1. We GRANT the motion and DISMISS the appeal. See id.




                                         /David J. Schenck/
                                         DAVID J. SCHENCK
                                         JUSTICE
210419F.P05
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE BEST INTEREST AND                     On Appeal from the County Court at
PROTECTION OF T.W.                           Law No. 2, Hunt County, Texas
                                             Trial Court Cause No. M-12100.
No. 05-21-00419-CV                           Opinion delivered by Justice
                                             Schenck. Justices Reichek and
                                             Carlyle participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that each party bear their own costs of this appeal.


Judgment entered this 12th day of July 2021.




                                       –2–